IN THE SUPREME COURT OF NORTH CAROLINA

                                        No. 303A19

                                    Filed 17 July 2020

 IN THE MATTER OF: N.G.



       Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from order entered on 15 May

2019 by Judge J.H. Corpening II in District Court, New Hanover County. This matter

was calendared for argument in the Supreme Court on 19 June 2020 but determined

on the record and briefs without oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.


       Karen F. Richards for petitioner-appellee New Hanover County Department of
       Social Services.

       N.C. Administrative Office of the Courts, Guardian ad Litem Division, by
       Michelle FormyDuval Lynch, Staff Attorney, for appellee Guardian ad Litem.

       Sydney Batch for respondent-appellant mother.

       Jeffrey L. Miller for respondent-appellant father.


       HUDSON, Justice.

       Respondents appeal from the trial court’s order terminating their parental

rights to N.G. (Natasha).1 After careful review, we affirm.




       1 The minor child N.G. will be referred to throughout this opinion as “Natasha,” which
is a pseudonym used to protect the identity of the child and for ease of reading.
                                     IN RE N.G.

                                  Opinion of the Court



                        Factual and Procedural Background

      On 15 February 2017, the New Hanover County Department of Social Services

(DSS) filed a juvenile petition alleging that Natasha was a neglected and dependent

juvenile. DSS claimed that respondent-mother was “chronically homeless” and

suffered from untreated mental health conditions. DSS asserted that respondent-

mother’s homelessness had contributed to Natasha being “excessively” tardy and

absent from school and that it was affecting Natasha’s school performance. DSS

further alleged that respondent-father had provided care for Natasha in the past but

was currently prevented from doing so due to respondent-mother’s actions. DSS

obtained nonsecure custody of Natasha and placed her with respondent-father.

      On 20 February 2017, the trial court held a second seven-day custody hearing.

At that time, DSS advised the trial court that (1) respondent-father had misled DSS

as to his correct name and date of birth, and (2) respondent-father was a party in an

active termination of parental rights case that was on appeal. The trial court removed

Natasha from her placement with respondent-father and placed her in foster care.

      On 13 April 2017 and 25 May 2017, DSS filed amended juvenile petitions that

added additional allegations concerning respondent-father. DSS claimed that

respondent-father was not suitable for placement because he had mental health

issues and had his parental rights terminated as to another child. DSS alleged that

his diagnosis of antisocial personality disorder prevented him from providing a safe




                                          -2-
                                        IN RE N.G.

                                    Opinion of the Court



home for Natasha. DSS again alleged that respondent-father had actively misled DSS

as to his identity prior to the filing of the original juvenile petition.

       On 31 July 2017, the trial court adjudicated Natasha a dependent juvenile

after respondents stipulated to the allegations in the juvenile petition. DSS

voluntarily dismissed the allegation of neglect. The trial court determined that

pursuant to N.C.G.S. § 7B-901(c)(2), reunification efforts with respondent-father

were not required because he previously had his parental rights to another child

involuntarily terminated. The trial court ordered that custody of Natasha would

remain with DSS and that the permanent plan should be reunification with

respondent-mother. The trial court further ordered respondent-mother to complete a

case plan that required her to establish stable housing and income and complete a

mental health assessment and follow all recommendations. Both respondents were

granted visitation.

       The trial court held a review hearing on 13 September 2017. At the review

hearing, respondent-father requested temporary placement of Natasha and expanded

visitation. Respondent-father testified, however, that he did not want legal custody

of Natasha because he wanted respondent-mother to have legal custody. The trial

court found as a fact that respondent-father had bought Natasha clothes and school

supplies and furnished her with a telephone. The trial court made no changes in

custody and ordered that the permanent plan for Natasha should continue to be

reunification with respondent-mother.


                                            -3-
                                     IN RE N.G.

                                 Opinion of the Court



      A permanency planning review hearing was held on 7 February 2018. In an

order entered on 15 March 2018, the trial court found that respondent-father had not

been forthcoming with identifying information and had failed to acknowledge

previous concerns regarding DSS involvement. Respondent-father requested that the

trial court consider ordering DSS to work toward reunification efforts with him. He

stated that he was willing to pay for another evaluation from Dr. Len Lecci who

performed a psychological evaluation of respondent-father in his other termination of

parental rights case involving a sibling of Natasha’s in 2014. Further, he requested

additional visitation with Natasha. The trial court found, however, that respondent-

father was not making progress towards a plan of reunification and had not provided

evidence that he had engaged in necessary services on his own. The trial court

ordered that a concurrent plan of adoption be added for Natasha.

      Following a subsequent permanency planning hearing held on 30 August 2018,

the trial court modified the permanent plan for Natasha to adoption with a

concurrent plan of reunification. The trial court found that respondent-father had

presented no evidence that he had engaged in services to address his untreated

mental health issues and had consistently failed to acknowledge the concerns his

mental health issues would raise regarding his ability to care for Natasha. The trial

court found as a fact that there was a poor prognosis for change based on respondent-

father’s psychological evaluation. The trial court further found that respondent-

mother had failed to attend individual therapy as recommended and that a


                                         -4-
                                        IN RE N.G.

                                    Opinion of the Court



psychological evaluation revealed that she exhibited a personality pattern profile

associated with paranoid and narcissistic personality disorders. It was noted that

individuals with diagnoses such as respondent-mother’s are often resistant to

treatment and have difficulty forming therapeutic relationships. Additionally, the

trial court found that respondent-mother had failed to secure permanent stable

housing and was participating in her case plan to a minimal degree.

       A subsequent permanency planning hearing was held on 7 February 2019. In

an order entered on 18 March 2019, the trial court found that neither parent was

making adequate progress toward reunification and that adoption should be pursued.

The trial court ordered DSS to pursue termination of respondents’ parental rights.

       On 14 December 2018, DSS filed a petition to terminate respondents’ parental

rights. DSS alleged grounds to terminate respondent-mother’s parental rights to

Natasha based on neglect, willful failure to make reasonable progress, and

dependency. See N.C.G.S. § 7B-1111(a)(1), (2), and (6) (2019). DSS alleged grounds to

terminate respondent-father’s parental rights to Natasha based on neglect, willful

failure to make reasonable progress, failure to legitimize, willful abandonment, and

the fact that his parental rights with respect to another child had been terminated

involuntarily and he lacked the ability or willingness to establish a safe home. See

N.C.G.S. § 7B-1111(a)(1), (2), (5), (7), and (9).

       On 15 May 2019, the trial court entered an order concluding that grounds

existed to terminate respondents’ parental rights. The trial court found that grounds


                                            -5-
                                     IN RE N.G.

                                 Opinion of the Court



existed pursuant to N.C.G.S. § 7B-1111(a)(1) and (2) to terminate both respondents’

parental rights, and that additional grounds existed to terminate respondent-father’s

parental rights pursuant to N.C.G.S. § 7B-1111(a)(5), (7), and (9). The trial court

dismissed the allegation of dependency as to respondent-mother. The trial court

further concluded that termination of respondents’ parental rights was in Natasha’s

best interests. Accordingly, the trial court terminated their parental rights.

Respondents appealed.

                                      Analysis

      A termination of parental rights proceeding consists of an adjudicatory stage

and a dispositional stage. N.C.G.S. §§ 7B-1109, -1110 (2019); In re Montgomery, 311
N.C. 101, 110, 316 S.E.2d 246, 252 (1984). At the adjudicatory stage, the petitioner

bears the burden of proving by “clear, cogent, and convincing evidence” the existence

of one or more grounds for termination under subsection 7B-1111(a) of our General

Statutes. N.C.G.S. § 7B-1109(f). We review a trial court’s adjudication “to determine

whether the findings are supported by clear, cogent and convincing evidence and the

findings support the conclusions of law.” In re Montgomery, 311 N.C. at 111, 316

S.E.2d at 253 (citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133 (1982)). If

the petitioner meets its burden during the adjudicatory stage, “the court proceeds to

the dispositional stage, at which the court must consider whether it is in the best

interests of the juvenile to terminate parental rights.” In re D.L.W., 368 N.C. 835,




                                         -6-
                                      IN RE N.G.

                                  Opinion of the Court



842, 788 S.E.2d 162, 167 (2016) (citing In re Young, 346 N.C. 244, 247, 485 S.E.2d
612, 614–15 (1997); N.C.G.S. § 7B-1110).

      I.     Respondent-Father

      Respondent-father challenges the multiple grounds found by the trial court to

terminate his parental rights. We first consider respondent-father’s argument that

the trial court erred by concluding that grounds existed pursuant to N.C.G.S. § 7B-

1111(a)(9) to terminate his parental rights. N.C.G.S. § 7B-1111(a)(9) provides for

termination of parental rights where “[t]he parental rights of the parent with respect

to another child of the parent have been terminated involuntarily by a court of

competent jurisdiction and the parent lacks the ability or willingness to establish a

safe home.” N.C.G.S. § 7B-1111(a)(9). “A ‘safe home’ is defined by the Juvenile Code

as one ‘in which the juvenile is not at substantial risk of physical or emotional abuse

or neglect.’ ” In re T.N.H., 372 N.C. 403, 412, 831 S.E.2d 54, 61 (2019) (quoting

N.C.G.S. § 7B-101(19) (2017)).

      Here, the trial court made the following findings of fact relevant to its

adjudication of grounds to terminate respondent-father’s parental rights under

N.C.G.S. § 7B-1111(a)(9):

             11.    That Ms. Sullivan spoke to Respondent-Father
             about the concerns with Respondent-Mother’s care for the
             Juvenile and Respondent-Father did not intervene.
             Respondent-Mother had placed the Juvenile with
             Respondent-Father prior to [DSS’s] involvement and
             allowed the Respondent-Mother to take the Juvenile back
             into her care prior to [DSS’s] involvement.


                                           -7-
                       IN RE N.G.

                    Opinion of the Court




12.   That when the Juvenile came into care, Respondent-
Father was explored for placement. Respondent-Father
provided [DSS] with a different last name and birth date
than his own and that fictitious information was used for
system checks to determine if he was a proper placement.
Based on the fictitious information, the Juvenile was
placed with Respondent-Father. At the initial seven-day
hearing, concerns about Respondent-Father’s identity were
expressed and [DSS] learned Respondent-Father’s correct
name and date of birth. The appropriate record checks
were completed and revealed that he had a prior Child
Protective Services history with [DSS] and his rights to
another of his children were involuntarily terminated. The
Juvenile was removed from his placement after one night
with Respondent-Father and placed in the same foster
home as her sibling. Respondent-Father admits that he
was untruthful with [DSS], and went along with it while
knowing he was doing wrong.

....

15.    That [DSS] did not enter into a case plan with
Respondent-Father. All efforts towards reunification with
him were ceased at the Adjudication and Disposition
Hearing on June 26, 2017. The Respondent-Father
stipulated, in part, that his parental rights were
terminated to another child.

16.   That Respondent-Father had a case plan in New
Hanover County Case Number 14 JA 84, and his rights to
that child were terminated in New Hanover County Case
Number 14 JT 84, In the Matter of [I.S.D.], entered
February 3, 2016. . . .

....

23.    That Dr. Len Lecci previously evaluated
Respondent-Father for his 2014 case involving a sibling to
this Juvenile. [DSS] moved to introduce into evidence as
Petitioner’s Exhibit “4”, Dr. Lecci’s CV, and Petitioner’s


                            -8-
                         IN RE N.G.

                     Opinion of the Court



Exhibit “5”, Respondent-Father’s Psychological Evaluation
dated November 5, 2014 with addendum dated January 7,
2015. No party present objected and said exhibits were
received into evidence. It was stipulated by all parties that
Dr. Lecci was qualified as an expert in clinical psychology
and parental competency.

24.     That Dr. Lecci diagnosed Respondent-Father with
Antisocial Personality Disorder. This diagnosis came from
a compilation of Respondent-Father’s clinical interview,
diagnostic/standardized tests, and collateral information.
Most of the tests have built in measures to determine lying
and defensiveness. Respondent-Father was elevated on all
measures which is text book grossly underreporting. While
Respondent-Father does not have cognitive issues to
parent, his had the highest elevation on the L scale which
is for lying. He was elevated for the defensiveness score as
well as his superlative score. Elevations of these scores are
problematic as the client may be aware that he is lying and
providing “Pollyanna” responses. A client with these scores
may have no sense of other people’s distress or grossly
underreporting about a situation. Initially, Dr. Lecci’s
diagnosis was limited due to Respondent-Father’s extreme
defensiveness, but Dr. Lecci did include Cannabis abuse, in
partial remission, and Antisocial Personality Disorder
remains to be ruled out but could be confirmed with some
collateral information. Dr. Lecci opined that if an
Antisocial Personality Disorder was an accurate diagnosis,
then continued and longstanding dishonesty would be
expected, and any adaptive change in the near future is
unlikely. Short term interactions with a person with
Antisocial Personality Disorder would have that person
presenting favorably, be likeable and consistent with
Respondent-Father’s presentation. Underneath, that
person would not be truthful, give complex inaccuracies
with a self-serving nature, are hedonistic, impulsive,
inpatient, irresponsible and have assaultive behavior.
After collecting and reviewing collateral information, Dr.
Lecci gave a formal diagnosis of Antisocial Personality
Disorder to Respondent-Father. Antisocial Personality
Disorder is marked by extensive lying and a complete


                             -9-
                         IN RE N.G.

                     Opinion of the Court



disregard for social or moral standards. As a result,
Respondent-Father’s self-report should be taken with
extreme caution and should be verified by external sources
whenever possible. A person with Antisocial Personality
Disorder is hard to treat as this is a longstanding behavior
and the person does not realize that a change in behavior
is needed, and therefore will not seek assistance. Antisocial
Personality Disorder is part of who that person is and does
not bode well for parenting. The person would place self-
interests over the best interests of the child. Adaptive
change is unlikely in those with Antisocial Personality
Disorder, and treatment is therefore not recommended at
this time.

25.    That Dr. Lecci has not evaluated Respondent-Father
since 2014 and cannot give a current diagnosis but a
change would be unusual due to Respondent-Father’s lack
of interest in treatment or change.

26.    That Mr. Joseph Rengifo evaluated Respondent-
Father on March 25, 2019. Attorney Oring moved to
introduce into evidence as Respondent-Father’s Exhibit “1”,
Respondent-Father’s Treatment Report dated March 25,
2018. No party present objected and said exhibits were
received into evidence. Mr. Rengifo was qualified as an
expert in clinical psychology and counseling.

27.    That Mr. Rengifo diagnosed Respondent-Father
with Adjustment Disorder, unspecified, and Personal
History of Spouse or Partner Violence, Physical. This
diagnosis came from Respondent-Father’s self-report and
diagnostic/standardized       tests.    Respondent-Father
provided Mr. Rengifo with maybe four pages of Dr. Lecci’s
report, less than fifteen minutes worth of reading, and
without the addendum in which Dr. Lecci’s confirmed
Respondent-Father’s diagnosis. Mr. Rengifo was not aware
that Dr. Lecci had confirmed his diagnosis of Antisocial
Personality Disorder for Respondent-Father, of the
physical abuse allegations made by the child to whom his
rights were terminated, of the physical allegation made by
a former girlfriend, of the extent of physical violence and


                            -10-
                         IN RE N.G.

                     Opinion of the Court



use of weapons, that Respondent-Father was not a victim
as he reported, or of Respondent-Father’s drug use. Mr.
Rengifo is a counselor and does not prepare a psychological
evaluation but believes he needed this information to
complete a proper diagnosis and treatment plan.

28.    That Mr. Rengifo met with Respondent-Father four
times. The first meeting was for screening, the second and
third were evaluations, and the fourth was for information
gathering and developing a treatment plan. Based on the
information that Respondent-Father provided, Mr. Rengifo
opined that Respondent-Father currently suffers from
anger issues but he has not seen Respondent-Father
enough to determine a complete diagnosis. Mr. Rengifo
uses weekly meetings to work a treatment plan and the
length of that treatment is dependent on the information
provided by the client and that client’s individual progress.
A treatment plan has not [been] discussed with
Respondent-Father because Respondent-Father has
cancelled his appointments since the information
gathering meeting.

....

36.    That there are still concerns with the lack of efforts
by Respondent-Father, as well as his anger management,
prior termination of parental rights, and lack of mental
health treatment.

....

42.    That parental rights of Respondent-Father to
[I.S.D.] were terminated by this [c]ourt on February 3, 2016
in New Hanover County Case Number 14 JT 84, In the
Matter of [I.S.D.].

....

53.   The Court took judicial notice of the underlying 17
JA 400 file as the North Carolina Court of Appeals allows
including all attachments to the Petition for Termination


                            -11-
                                      IN RE N.G.

                                   Opinion of the Court



             of Parental Rights consisting of orders and the birth
             certificate of the child. The Court notes that the child has
             been in the legal custody of [DSS] since April 13, 2017 and
             is placed in a pre-adoptive foster home.

“Findings of fact not challenged by respondent are deemed supported by competent

evidence and are binding on appeal.” In re T.N.H., 372 N.C. at 407, 831 S.E.2d at 58

(citation omitted).

      Respondent-father asserts that findings of fact 12, 15–16, 23–28, 31–32, 36–

37, 39–40, 42, 44, 47–48, and 53 are not supported by sufficient evidence. We

disagree.

      We initially note that in reviewing the findings, we limit our review to those

challenged findings that are necessary to support the trial court’s determination that

respondent-father’s parental rights should be terminated pursuant to N.C.G.S. § 7B-

1111(a)(9). In re T.N.H., 372 N.C. at 407, 831 S.E.2d at 58–59 (citing In re Moore, 306
N.C. at 404, 293 S.E.2d at 133). Here, findings of fact 31–32, 37, 39–40, and 47 pertain

to the trial court’s conclusions that grounds existed to terminate respondent-father’s

parental rights for neglect, failure to make reasonable progress, or failure to

legitimize Natasha. N.C.G.S. § 7B-1111(a)(1), (2), and (5). Findings of fact 44 and 48

do not concern grounds for termination, but instead pertain to the trial court’s

determination that termination of respondents’ parental rights would be in Natasha’s

best interests. N.C.G.S. § 7B-1110(a). We note that respondent-father does not




                                          -12-
                                      IN RE N.G.

                                  Opinion of the Court



challenge the trial court’s conclusion that termination of his parental rights would be

in Natasha’s best interests. Thus, we decline to review these findings of fact.

      Addressing respondent-father’s challenges to the findings of fact relevant to

the trial court’s determination that grounds existed to terminate his parental rights

pursuant to N.C.G.S. § 7B-1111(a)(9), we conclude that the evidence supports the

challenged findings of fact. First, we address finding of fact 12, which summarizes

both respondent-father’s misrepresentation to DSS and the fact that his rights were

terminated as to another child. Respondent-Father stipulated at the adjudicatory

hearing on the initial juvenile petition that his parental rights to another child had

been involuntarily terminated, and that his mental health concerns did not allow him

to provide a safe home for Natasha. Additionally, a social worker testified at the

termination hearing that there was initial confusion regarding respondent-father’s

identity because he provided a fictitious name. Furthermore, respondent-father

admitted at the termination hearing that he provided DSS with a false name. This

finding is supported by clear, cogent, and convincing evidence of record.

      Second, we address findings of fact 15, 16, and 42 regarding the termination of

respondent-father’s parental rights as to another child. As stated previously herein,

respondent-father stipulated that his parental rights to another child had been

involuntarily terminated. Furthermore, in that case the Court of Appeals held that

respondent-father had not made sufficient progress on his case plan and affirmed the

order terminating his parental rights to the other child. In re I.S.D., 797 S.E.2d 384,


                                         -13-
                                       IN RE N.G.

                                    Opinion of the Court



2017 WL 1056327 (N.C. Ct. App. 2017) (unpublished). These findings are properly

supported by the record evidence.

      Third, findings of fact 23 through 25 address (1) Dr. Lecci’s qualification as an

expert, (2) the admission of Dr. Lecci’s curriculum vitae and evaluation of respondent-

father, (3) respondent-father’s diagnosis and testing, and (4) Dr. Lecci’s opinion that

a change in respondent-father would be unusual due to his lack of interest in

treatment or change. Dr. Lecci’s evaluation of respondent-father and his curriculum

vitae were introduced into evidence without objection and were part of the record at

the termination hearing. Respondent-father’s diagnosis of antisocial personality

disorder, his cognitive issues, and his behavioral issues were outlined in Dr. Lecci’s

evaluation. Dr. Lecci also testified regarding these issues at the termination hearing.

These findings are supported by clear, cogent, and convincing evidence of record.

      Fourth, we address findings of fact 26 through 28 regarding Mr. Rengifo’s

evaluation, diagnosis, and proposed treatment of respondent-father. Mr. Rengifo was

qualified as an expert in clinical psychology and counseling, and his report was part

of the record at the termination hearing. Mr. Rengifo’s evaluation contains his

diagnoses of respondent-father and the process by which he evaluated respondent-

father. Mr. Rengifo testified that respondent-father did not provide him with the

addendum to Dr. Lecci’s report and thus had not provided him with all the

information necessary for him to make a proper diagnosis. Mr. Rengifo also testified

that he did not believe respondent-father had anger issues, but he also stated that he


                                           -14-
                                      IN RE N.G.

                                  Opinion of the Court



did not see respondent-father enough to make a proper diagnosis. Thus, the trial

court’s portion of finding of fact 28 that states that Mr. Rengifo opined that

respondent-father had anger issues is not supported by the evidence and is

disregarded. The remainder of these findings of fact are supported by clear, cogent,

and convincing evidence.

      Fifth, in finding of fact 36, the trial court stated that there were still ongoing

concerns regarding respondent-father’s “lack of efforts . . . as well as his anger

management, prior termination of parental rights, and lack of mental health

treatment.” This finding of fact is supported by the testimony provided by a social

worker at the termination hearing. The social worker testified that prior to

reunification, respondent-father needed to address several issues, including anger

management, mental health, and other concerns that had arisen in connection with

this prior termination of parental rights case. The social worker also testified that

the only efforts made by respondent-father to access DSS services did not occur until

February 2019 or later—which was after DSS filed the petition to terminate

respondent-father’s parental rights and after Natasha had been in DSS custody for

almost two years.

      Lastly, finding of fact 53 concerns the trial court taking judicial notice of the

underlying case file, the date when DSS was granted custody of Natasha, and

Natasha’s foster home placement. These facts are supported by the record. The trial

court took judicial notice of the underlying case file at the termination hearing


                                         -15-
                                       IN RE N.G.

                                   Opinion of the Court



without objection. Furthermore, the record demonstrates that Natasha was placed in

DSS custody no later than March 2017 and was placed in a pre-adoptive foster home.

      Respondent-father next contends that there were insufficient findings of fact

with supporting evidence to lead to the conclusion that at the time of the termination

hearing he lacked the ability or willingness to establish a safe home for Natasha. We

are not persuaded.

       The trial court’s findings of fact establish that Dr. Lecci evaluated respondent-

father in 2014 and made an addendum to his report in 2015. Dr. Lecci diagnosed

respondent-father with antisocial personality disorder. This disorder is “marked by

extensive lying and a complete disregard for social or moral standards.” The trial

court found as a fact that a person with antisocial personality disorder is difficult to

treat because it is “part of who that person is.” The trial court also found that

respondent-father’s disorder “does not bode well for parenting” and that “[t]he person

would place self-interests over the best interests of the child.”

      Additionally, the trial court found that a person with antisocial personality

disorder was unlikely to change and that change would be “unusual” in respondent-

father’s case due to his “lack of interest in treatment or change.” Respondent-father’s

later conduct, which was consistent with Dr. Lecci’s diagnosis, only served to confirm

that respondent-father still suffered from antisocial personality disorder. Specifically,

after DSS filed the juvenile petition alleging that Natasha was neglected and

dependent, respondent-father lied to DSS by providing a false name and date of birth


                                          -16-
                                         IN RE N.G.

                                  Opinion of the Court



in order to have Natasha placed with him. Furthermore, when respondent-father was

evaluated by Mr. Rengifo in 2019, he provided Mr. Rengifo with only part of Dr.

Lecci’s report. Conspicuously absent from the portion of Dr. Lecci’s report that

respondent-father provided to Mr. Rengifo was Dr. Lecci’s diagnosis of antisocial

personality disorder. This exemplifies Dr. Lecci’s opinion that because of respondent-

father’s disorder, “continued and longstanding dishonesty would be expected.”

Respondent-father’s failure to provide Mr. Rengifo with a full and accurate report is

also consistent with another feature of antisocial personality disorder, which is lying

in order to present oneself favorably.

      Finally, we note the trial court’s finding of fact that Mr. Rengifo was unable to

discuss a treatment plan with respondent-father because respondent-father cancelled

his appointments. These findings of fact are all supported by clear, cogent, and

convincing evidence of record, and they fully support the trial court’s conclusion that

respondent-father lacked the ability or willingness to establish a safe home for

Natasha, and that his argument that this conclusion is not supported by the evidence

and the findings of fact is without merit.

      Respondent-father further argues that the trial court relied solely on an

outdated 2014 psychological report to determine that he had antisocial personality

disorder and that he could not effectively raise Natasha, and he argues that there

was insufficient evidence that he lacked the ability or willingness to provide a safe

home for Natasha at the time of the termination hearing. However, even assuming


                                            -17-
                                      IN RE N.G.

                                   Opinion of the Court



arguendo that the diagnosis was stale, the trial court’s findings of fact detailed above

support its conclusion that respondent-father was unable to provide a safe home for

Natasha at the time of the termination hearing. The evidence and findings of fact

discussed above demonstrate: (1) the fact that change in respondent-father would be

unexpected; (2) his apparent lack of interest in treatment or change; (3) his more

recent incidents of deception and dishonesty, which were consistent with his

diagnosis; and (4) that his cancellation of appointments resulted in Mr. Rengifo being

unable to discuss a treatment plan with him. Therefore, respondent-father’s

argument that the record evidence and the trial court’s findings fail to establish that

he lacked the ability to provide Natasha with a safe home at the time of the

termination hearing is without merit.

      Respondent-father concedes in his brief, and there are numerous supported

findings of fact in the record, that his parental rights with respect to another child

have been terminated involuntarily by a court of competent jurisdiction. For the

reasons discussed above, we further conclude that the record evidence and findings

of fact support the trial court’s determination that respondent-father lacked the

willingness or ability to establish a safe home for Natasha. Accordingly, we hold that

the trial court did not err by concluding that grounds existed pursuant to N.C.G.S.

§ 7B-1111(a)(9) to terminate respondent-father’s parental rights.

      The trial court’s conclusion that a ground for termination existed pursuant to

N.C.G.S. § 7B-1111(a)(9) is sufficient in and of itself to support termination of


                                          -18-
                                       IN RE N.G.

                                   Opinion of the Court



respondent-father’s parental rights. In re T.N.H., 372 N.C. at 413, 831 S.E.2d at 62.

As such, we need not address respondent-father’s arguments regarding N.C.G.S.

§ 7B-1111(a)(1), (2), and (5). Furthermore, respondent-father does not challenge the

trial court’s conclusion that termination of his parental rights was in Natasha’s best

interests. See N.C.G.S. § 7B-1110(a). Accordingly, we affirm the trial court’s order

terminating respondent-father’s parental rights.

      II.    Respondent-Mother

      Respondent-mother’s sole argument on appeal is that the trial court abused its

discretion when it determined that termination of her parental rights was in

Natasha’s best interests. We disagree.

      If the trial court finds a ground to terminate parental rights under N.C.G.S.

§ 7B-1111(a), it proceeds to the dispositional stage where it must “determine whether

terminating the parent’s rights is in the juvenile’s best interest” based on the

following factors:

             (1)     The age of the juvenile.

             (2)     The likelihood of adoption of the juvenile.

             (3)     Whether the termination of parental rights will aid
                     in the accomplishment of the permanent plan for the
                     juvenile.

             (4)     The bond between the juvenile and the parent.

             (5)     The quality of the relationship between the juvenile
                     and the proposed adoptive parent, guardian,
                     custodian, or other permanent placement.


                                          -19-
                                       IN RE N.G.

                                   Opinion of the Court




             (6)    Any relevant consideration.

N.C.G.S. § 7B-1110(a). The trial court’s assessment of a juvenile’s best interest at the

dispositional stage is reviewed only for abuse of discretion. In re D.L.W., 368 N.C. at

842, 788 S.E.2d at 167; In re L.M.T., 367 N.C. 165, 171, 752 S.E.2d 453, 457 (2013).

“Abuse of discretion results where the court’s ruling is manifestly unsupported by

reason or is so arbitrary that it could not have been the result of a reasoned decision.”

State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d 523, 527 (1988).

      Here, in its termination order, the trial court found as fact:

             44.   That there is a bond between Respondent-Parents
             and the Juvenile.

             45.    That the child is strongly bonded with her foster
             parents who [have] been addressing her medical,
             emotional, educational and daily needs. Her school
             attendance has improved as have her grades. She is in the
             girl scouts and attends church on a weekly basis. She is in
             the same foster [home] as her sister, who was removed
             from Respondent-Mother’s care at the same time. She is
             thriving and improving by leaps and bounds.

             46.    That the foster parents are eager to adopt this minor
             child.

             ....

             48.    That the conduct of Respondent-Parents . . . has
             been such as to demonstrate that they will not promote the
             minor child’s health, physical and emotional wellbeing and
             there is a foreseeable likelihood of repetition of neglect of
             this child. It is in the best interests of [Natasha] that the
             parental rights of Respondent-Parents and Unknown
             Father are terminated.


                                          -20-
                                      IN RE N.G.

                                  Opinion of the Court




             49.   That Attorney Advocate Morey Everett moved to
             introduce into evidence as Guardian ad Litem’s Exhibit “1”,
             a detailed report for the Court dated April 8, 2019,
             prepared by Peter Maloff, Volunteer Guardian ad Litem.
             Ms. Maloff was present at the time of the entry of Guardian
             ad Litem’s Exhibit “1”. No objection was made and said
             report was received into evidence and considered by the
             Court on the issue of best interest.

             50.   That [Natasha] is ten years old. She is bonded with
             her foster parents, who are eager to adopt her. She is
             making progress in her current home, which is providing
             her with a safe and stable environment in which to thrive.
             The termination of parental rights of the Respondent-
             Parents and Unknown Father will aid in establishment of
             the permanent plan of adoption, as this is the only obstacle
             to adoption at this time.

             51.    That taking into consideration all of the factors
             detailed above, that the best interests of [Natasha] would
             be served by the termination of the parental rights of
             [respondents], and that those rights are terminated so that
             the child can be afforded an opportunity for adoption and
             permanence. After twenty-six (26) months in [DSS’s] care,
             the child is no closer to returning home. She is currently in
             a foster home that is meeting all of her needs with foster
             parents that are eager to adopt her. Additionally, the child
             is young, there needs to be a permanent plan for the child,
             and this family can provide it. Termination of Respondent-
             Parents’ . . . parental rights would help achieve the
             permanent plan of adoption and provide the permanence
             this child deserves.

      Dispositional findings not challenged by respondent-mother are binding on

appeal. In re Z.L.W., 372 N.C. 432, 437, 831 S.E.2d 62, 65 (2019) (citation omitted).

Here, respondent-mother challenges finding of fact 51. However, evidence in the

record supports the trial court’s finding of fact. The evidence demonstrates that


                                         -21-
                                      IN RE N.G.

                                   Opinion of the Court



Natasha was removed from respondent-mother’s care in February 2017 and the

termination hearing was held in March and April of 2019. Therefore, Natasha was

not in respondent-mother’s care for a span of twenty-six months. Respondent-mother

does not contest the trial court’s conclusion that grounds existed to terminate her

parental rights, and we have determined that grounds existed to terminate

respondent-father’s parental rights pursuant to N.C.G.S. § 7B-1111(a)(9).

        In further support of finding of fact 51, regarding Natasha’s foster home, a

social worker testified that (1) Natasha had been in the foster home for almost two

years, (2) her foster mom “attends to all of [Natasha’s] medical needs,” (3) her

attendance and grades at school were “right back where [they] should be,” and (4)

“she participate[d] in Girl Scouts.” Additionally, the guardian ad litem’s report to the

trial court indicated that Natasha’s foster parents were interested in adopting her.

The social worker further testified that (1) the foster home was a stable environment

for Natasha, (2) the only remaining obstacle to adoption was termination of

respondents’ parental rights, and (3) it was in Natasha’s best interests that Natasha

be adopted by the foster parents. This evidence supports the challenged finding of

fact.

        The remaining portion of finding of fact 51 contains the trial court’s ultimate

finding that Natasha’s best interests would be served by termination of respondents’

parental rights. “[A]n ‘ultimate finding is a conclusion of law or at least a

determination of a mixed question of law and fact’ and should ‘be distinguished from


                                          -22-
                                       IN RE N.G.

                                   Opinion of the Court



the findings of primary, evidentiary, or circumstantial facts.’ ” In re N.D.A., 373 N.C.
71, 76, 833 S.E.2d 768, 773 (2019) (quoting Helvering v. Tex-Penn Oil Co., 300 U.S.
481, 491, 57 S. Ct. 569, 574, 81 L. Ed. 755, 762 (1937)). This Court reviews

termination orders “to determine whether the trial court made sufficient factual

findings to support its ultimate findings of fact and conclusions of law, regardless of

how they are classified in the order.” In re Z.A.M., 839 S.E.2d 792, 798 (N.C. 2020).

      We initially note that the trial court properly considered the statutory factors

set forth in N.C.G.S. § 7B-1110(a) when determining Natasha’s best interests. The

trial court made uncontested findings of fact that (1) Natasha had a strong bond with

her foster parents, (2) the foster parents were providing for Natasha’s needs, (3)

Natasha was thriving in their care, and (4) termination of respondents’ parental

rights would aid in the permanent plan of adoption.

      The bulk of respondent-mother’s argument concerns her claims that the trial

court failed to consider: (1) the importance of preserving family integrity; (2) the

“devastating affect” that termination of respondents’ parental rights would have on

Natasha; and (3) the fact that respondent-father was “perfectly capable of providing

a stable and loving home for Natasha.” We disagree.

      While the stated policy of the Juvenile Code is to prevent “the unnecessary or

inappropriate separation of juveniles from their parents,” N.C.G.S. § 7B-100(4)

(2019), “the best interests of the juvenile are of paramount consideration by the court

and . . . when it is not in the juvenile’s best interest to be returned home, the juvenile


                                          -23-
                                       IN RE N.G.

                                   Opinion of the Court



will be placed in a safe, permanent home within a reasonable amount of time.”

N.C.G.S. § 7B-100(5) (emphasis added); see also In re Montgomery, 311 N.C. at 109,

316 S.E.2d at 251 (“[T]he fundamental principle underlying North Carolina’s

approach to controversies involving child neglect and custody [is] that the best

interest of the child is the polar star.”). Thus, while preserving family integrity is an

appropriate consideration in the dispositional phase of the termination hearing, the

best interests of the juvenile remain paramount.

      Here, the trial court also found that respondents’ conduct demonstrated that

they would not promote Natasha’s health, physical, and mental well-being. The trial

court further found, after consideration of all the statutory factors, that Natasha was

no closer to returning home than she was on the day she entered into DSS’s care.

Meanwhile, a family who was meeting all of her needs was willing to adopt her and

provide her with permanence. Thus, the trial court could properly conclude based on

its dispositional findings of fact that preserving family integrity was not in Natasha’s

best interests.

      The remainder of respondent-mother’s arguments are contingent on

respondent-father’s retention of his parental rights. However, because we have

already determined that the trial court properly terminated respondent-father’s

parental rights, these arguments lack merit. We therefore hold that the trial court’s

conclusion that termination of respondent-mother’s parental rights was in Natasha’s

best interests did not constitute an abuse of discretion.


                                          -24-
                                    IN RE N.G.

                                 Opinion of the Court



                                    Conclusion

      We conclude that the trial court correctly determined that grounds existed

pursuant to N.C.G.S. § 7B-1111(a)(9) to terminate respondent-father’s parental

rights. We further conclude that the trial court did not abuse its discretion by

determining that termination of respondent-mother’s parental rights was in

Natasha’s best interests. Accordingly, we affirm the trial court’s order terminating

respondents’ parental rights.

      AFFIRMED.




                                        -25-